 1
 2
 3
 4
 5                                                     THE HONORABLE RICARDO S. MARTINEZ

 6
 7
 8
 9        DENNIS WALLER

10                                 Plaintiff(s),
                                                              Case No. 2:18-cv-01309-RSM
11                 vs.
                                                              ORDER OF DISMISSAL WITH
12        PACIFIC UNION FINANCIAL, LLC, a
                                                              PREJUDICE
13        California Corporation,

14                                 Defendant(s).

15
16
17             THIS MATTER came before the Court on the parties’ Stipulated Motion to Dismiss with

18   Prejudice, for termination and dismissal of the above entitled matter. Having considered the

19   submissions of the parties, it is hereby ORDERED that all dates and schedules previously set are

20   stricken and that the above entitled matter is terminated in its entirety and dismissed with

21   prejudice and without costs or fees awarded to either party.

22
23             IT IS SO ORDERED this 28 day of January 2020.

24
25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28

      ORDER OF DISMISSAL WITH                                                BACKLUND LAW FIRM, PLLC
      PREJUDICE (Case No. 2:18-cv-01309-RSM)                                  1833 N. 105TH ST., SUITE 101
                                                                                 SEATTLE, WA 98133
      PAGE -   1                                                                 PHONE: 206-745-2839
 1
 2   Presented by:
 3   By: /s/ Andrew J. Backlund
     ANDREW J. BACKLUND, WSBA #45775
 4
     Email: andy@backlundlawfirm.com
 5   1833 N. 105th Street, Suite 101
     Seattle, Washington 98133-8973
 6   Telephone: (206) 745-2839
     Attorney for Plaintiff
 7
     By: /s/ Sean P. Ray
 8
     SEAN P. RAY, WSBA #47152
 9   Email: sray@barran.com
     601 SW Second Avenue, Suite 2300
10   Portland, OR 97204-3159
11   (503) 228-0500

12   Attorney for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER OF DISMISSAL WITH                  BACKLUND LAW FIRM, PLLC
      PREJUDICE (Case No. 2:18-cv-01309-RSM)    1833 N. 105TH ST., SUITE 101
                                                   SEATTLE, WA 98133
      PAGE -   2                                   PHONE: 206-745-2839
